682 N.W.2d 546 (2004)
261 Mich. App. 386
TOWNSHIP OF CASCO, Township of Columbus, Patricia Iseler, and James P. Holk, Plaintiffs/Counter-Defendants-Appellants,
v.
SECRETARY OF STATE, Director of the Bureau of Elections, and City of Richmond, Defendants-Appellees, and
Walter Winkle and Patricia Winkle, Intervening Defendants/Counter-Plaintiffs-Appellees.
Docket No. 244101.
Court of Appeals of Michigan.
Submitted January 7, 2004, at Lansing.
Decided March 25, 2004, at 9:00 am.
Released for Publication June 24, 2004.
*547 Foster, Swift, Collins & Smith, P.C. (by William K. Fahey and Ronald D. Richards Jr.) and James V. Dubay, Lansing, Richmond, for Casco Township, Columbus Township, Patricia Iseler, and James P. Holk.
Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, and Katherine C. Galvin, Assistant Attorney General, for the Secretary of State and the Director of the Bureau of Elections.
Kerr Russell and Weber, PLC (by Robert J. Pineau), Detroit, for Walter and Patricia Winkle.
Rex A. Burgess, PLC (by Rex A. Burgess), Clinton Township, for the city of Richmond.
Eric D. Williams, Big Rapids, for the Michigan Municipal League.
Bauckham, Sparks, Rolfe, Lohrstorfer & Thall, P.C. (by James H. Bauckham), Kalamazoo, for Michigan Townships Association.
Before: ZAHRA, P.J., and MARK J. CAVANAGH and COOPER, JJ.
COOPER, J.
Plaintiffs Township of Casco, Township of Columbus, Patricia Iseler, and James Holk, appeal as of right the trial court's September 10, 2002, order denying their request for a writ of mandamus compelling defendant Secretary of State to certify their detachment petition and set an election, or, alternatively, to provide declaratory relief interpreting their right to an election on the detachment petition. We affirm.
This case raises a novel question of statutory interpretation concerning whether a single "detachment election"i.e., a vote *548 on removing land from a city to make it part of a townshipcan be held to move land from a city to more than one township. The Home Rule City Act (HRCA), MCL 117.1 et seq., does not specify whether a single election for a detachment of land from one city into two townships is permissible. But logic dictates that a township or city should not have voting privileges over matters that involve a different township or city. Accordingly, we find that the HRCA does not unambiguously endorse a single election for multiple detachments of land involving more than two governmental entities.

I. Factual Background and Procedural History
The HRCA provides for elections on changing boundaries of cities, villages and townships. At least twenty-five people in each local government unit that would gain or lose territory in the change must sign a petition calling for a referendum.[1] If more than one county is affected, the petition goes to the Secretary of State, who decides if the legal requirements for a referendum have been met.[2] The referendum includes voters from each affected local unit.[3]
The instant dispute, whose history is recounted in this Court's opinion in Casco Twp. v. State Boundary Comm,[4] began when defendants Walter and Patricia Winkle petitioned the State Boundary Commission to annex land they owned just outside the boundary of the City of Richmond into the City. Some of the land was in Casco Township and some in Columbus Township.[5] Because fewer than one hundred persons lived on the land, no referendum on annexation was authorized, and the Boundary Commission approved the annexation without a popular vote.[6]
The Winkles wanted the annexation because they hoped to develop the land commercially, which could not be done without the sewer and water lines that Richmond offered.[7] The townships challenged the annexation in court after first entering an agreement to transfer the land to another township instead of to Richmond.[8] The State Boundary Commission, the trial court, and this Court all found that the transfer agreement was a "sham," and allowed the annexation by Richmond to go forward.[9]
The individual plaintiffs, among others, then signed a petition, pursuant to MCL 117.9, to detach the land from Richmond and return it to Columbus and Casco Townships. The petition called for a single election in which votes from Richmond and the two townships would be totaled, and an overall majority would decide the question. Although Casco and Columbus Townships are in St. Clair County, Richmond is partly in St. Clair and partly in Macomb County. Because Richmond straddles the county line, the detachment election petition was sent, pursuant to MCL 117.11, to the Secretary of State to determine whether such a vote was authorized by statute.
The Secretary of State, viewing the question as novel, requested legal advice *549 from the Attorney General. In an informal opinion, the Attorney General advised that despite the absence of controlling case law, the petition's request for a single vote on multiple detachments was not authorized by statute. The Secretary of State agreed with this assessment and informed plaintiffs that the vote could not be scheduled.
Plaintiffs then sued in Ingham Circuit Court for a writ of mandamus requiring the Secretary of State to authorize the referendum. The trial court denied the writ, ruling that the Secretary of State is only required to certify those petitions that are clearly appropriate. According to the trial court, the Secretary of State's determination that the law did not authorize the type of vote the petition called for was reasonable.

II. Home Rule City Act
Plaintiffs initially contend that the HRCA unambiguously authorizes them to file a single petition and obtain a single election on the detachment question facing the city and the two townships. We disagree. Issues of statutory interpretation are questions of law subject to review de novo on appeal.[10]
The primary goal in statutory construction is to ascertain and give effect to the intent of the Legislature.[11] When a statute's language is clear and unambiguous, we must assume that the Legislature intended its plain meaning and enforce the statute as written.[12] It is only when the statutory language is ambiguous that this Court is permitted to look beyond the statute to determine the Legislature's intent.[13] Statutory language is considered ambiguous when reasonable minds can differ with respect to its meaning.[14] When construing an ambiguous statute, "[t]he court must consider the object of the statute, the harm it is designed to remedy, and apply a reasonable construction that best accomplishes the statute's purpose, but should also always use common sense."[15] In this regard, courts should seek to avoid a construction that would produce absurd results, injustice, or prejudice to the public interest.[16]
The relevant statutory text from MCL 117.11 provides as follows:
When the territory to be affected by any proposed incorporation, consolidation or change is situated in more than 1 county the petition hereinbefore provided shall be addressed and presented to the secretary of state, with 1 or more affidavits attached thereto sworn to by 1 or more of the signers of said petition, showing that the statements contained in said petition are true, that each signature affixed thereto is the genuine signature of a qualified elector residing in a city, village or township to be affected by the carrying out of the purposes of the petition and that not less than 25 of such signers reside in each city, village or township to be affected thereby. The secretary of state shall examine such petition and the affidavit or affidavits annexed, and if he shall find that the *550 same conforms to the provisions of this act he shall so certify, and transmit a certified copy of said petition and the accompanying affidavit or affidavits to the clerk of each city, village or township to be affected by the carrying out of the purposes of such petition, together with his certificate as above provided, and a notice directing that at the next general election occurring not less than 40 days thereafter the question of making the incorporation, consolidation or change of boundaries petitioned for shall be submitted to the electors of the district to be affected.... The several city, village and township clerks who shall receive from the secretary of state the copies and certificates above provided for shall give notice of the election to be held.... [[17]]
Contrary to plaintiffs' argument, we do not find that this language explicitly states that a single election is sufficient to detach territory from a city into more than one township. Nor, however, do we find that that the statute definitively states the opposite. The Legislature's mere use of the phrase "the district" fails to clarify where a vote can be taken, especially when the very controversy is what the Legislature intended "the district" to entail. Similarly, the use of language like "each city, village or township" does not clearly imply that more than one township could be involved in such a vote. It seems equally as likely that the word "each" is used because at least two governmental entities are involved in every detachment vote.
Because reasonable minds can differ with respect to whether a single election is permissible under the instant circumstances, we must consider the object of the statute and apply a reasonable construction that is logical and best accomplishes the HRCA's purpose.[18] The fact that Williamston v. Wheatfield Twp,[19] stated "[t]here is no ambiguity in the detachment procedure provided for by the [HRCA]" is not controlling in this case. The plaintiffs in Williamston relied upon a previously omitted detachment provision that required an affirmative vote for a boundary change from each government unit affected.[20] But the Court in Williamston refused to consider this omitted language because there was no ambiguous language to clarify.[21] Thus, the holding in Williamston does not mean that every clause in the HRCA is unambiguous. In any event, we note that Williamston was decided before November 1, 1990, and is therefore not binding authority on this Court.[22]
After reviewing the well-briefed arguments and cases provided by both parties, we find no case law that directly addresses the current situation. Rather, the cases cited by the parties, while helpful in terms of analysis, concern different factual scenarios and are largely irrelevant given the HRCA's subsequent amendments.[23] These cases, however, do represent a continuing concern that local government units determine their own fate. For instance, *551 in Cook,[24] our Supreme Court specifically agreed with the plaintiff's position that "`the district to be annexed' means that portion of each township to be annexed, and that the statute requirement of a majority vote in the `district to be annexed' means that that portion of each township to be annexed must vote affirmatively before annexation can follow." According to the Court in Cook, this position was more "consonant with justice and with the principles of local self-government which have been so frequently enunciated by this court."[25]
There are two separate questions presented on plaintiffs' petition in this case; i.e. whether to detach land from Richmond into Casco Township and whether to detach land from Richmond into Columbus Township. In simple terms, it is clearly unfair that citizens of one township be allowed to vote on issues that affect another township.[26] Indeed, the townships' combined voting strength could be used to overwhelm the city's voting strength. Such an outcome conflicts with the Michigan constitutional mandate that "[a]ll political power is inherent in the people. Government is instituted for their equal benefit, security and protection."[27] We therefore find that the HRCA does not permit the type of election requested in plaintiffs' petition.
We therefore reject plaintiffs' argument that the Secretary of State improperly refused to certify the petition and schedule an election. The Secretary of State is only permitted to certify or schedule authorized petitions and elections.[28]

II. Writ of Mandamus
Plaintiffs further assert that the trial court abused its discretion when it denied their request for a writ of mandamus. We disagree. A trial court's decision regarding a writ of mandamus is reviewed for an abuse of discretion.[29]
To obtain a writ of mandamus, a plaintiff must have a clear legal right to the performance of the duty, the defendant must have a clear legal duty to perform it, the act must be ministerial, and the plaintiff must be without other adequate legal or equitable remedy.[30] Here, the Secretary of State did not have a clear legal duty to authorize plaintiffs' petition or schedule an election. Accordingly, the trial court properly denied plaintiffs' request for a writ of mandamus in this regard.

Ill. Dec.laratory Relief
Plaintiffs ultimately argue that the trial court erroneously failed to address their request for declaratory relief. We disagree. Entitlement to declaratory relief is a question of law that is reviewed de novo by this Court.[31]
Although the trial court may not have used formal language specifically denying declaratory relief, it found that plaintiffs' interpretation of the statute was incorrect and dismissed the case. Implicit in both *552 these actions was a finding that plaintiffs are not entitled to declaratory relief.
Affirmed.
CAVANAGH, J., concurred.
ZAHRA, P.J. (dissenting.).
I respectfully dissent. The Home Rule City Act (HRCA), MCL 117.1 et seq., is not ambiguous as it relates to attachment and detachment elections. See Williamston v. Wheatfield Twp., 142 Mich.App. 714, 718-719, 370 N.W.2d 325 (1985) ("There is no ambiguity in the detachment procedure provided for by the home rule cities act. Read literally, its provisions are clear.... [B]ecause the language of the provisions [MCL 117.9 and MCL 117.9b] now in effect is clear and unambiguous, we are precluded from construction or interpretation to vary that plain meaning."). The HRCA permits a single election to determine the detachment of property from one city to two townships. Accordingly, the Secretary of State was duty-bound to certify the petition and conduct the election. I would reverse.
I respectfully disagree with the majority's conclusion that the HRCA is ambiguous merely because the statutory language does not expressly sanction or prohibit a single election to detach territory from one city and attach it to more than one township. To determine whether a statute is ambiguous, we must examine the relevant statutory provisions in context and determine whether the language of the statute is susceptible to more than one interpretation. If statutory provisions are in conflict, and therefore susceptible to more than one meaning, an ambiguity exists. Klapp v. United Ins. Group Agency, Inc., 468 Mich. 459, 467, 480, 663 N.W.2d 447 (2003) (explaining that "if two provisions of the same contract irreconcilably conflict with each other, the language of the contract is ambiguous"); American Alternative Ins. Co., Inc. v. York, 469 Mich. 948, 670 N.W.2d 567 (2003) (Markman, J., concurring) (noting that the rules applicable to determining whether a contract is ambiguous may apply with equal force to matters of statutory construction). However, where, as here, a reasonable construction of the statute considered in context leads to but one conclusion, an ambiguity may not be declared.
MCL 117.6 provides for an election originating by a single petition to detach territory from, or add territory to, multiple cities, or for the consolidation of multiple cities, villages, or townships into one city:
Cities may be incorporated or territory detached therefrom or added thereto, or consolidation made of 2 or more cities or villages into 1 city, or of a city and 1 or more villages into 1 city, or of 1 or more cities or villages together with additional territory not included within any incorporated city or village into 1 city, by proceedings originating by petition therefor signed by qualified electors who are freeholders residing within the cities, villages, or townships to be affected thereby....
Admittedly, the present case involves a detachment from one city, rather than multiple cities. Additionally, the present petition was not initiated under MCL 117.6, but was initiated under MCL 117.11, which requires the involvement of the Secretary of State.[1] Nonetheless, MCL 117.6 shows that the Legislature intended to allow more than two cities, villages, or townships to be involved in a single detachment election. "It is a well-established *553 rule of statutory construction that provisions of a statute must be construed in light of the other provisions of the statute to carry out the apparent purpose of the Legislature." Farrington v. Total Petroleum, Inc., 442 Mich. 201, 209, 501 N.W.2d 76 (1993). Significantly, no language in MCL 117.11 conflicts or is otherwise inconsistent with the language of MCL 117.6. Rather, the relevant portions of these statutory provisions are consistent.
Under MCL 117.11, once the Secretary of State certifies a petition, the Secretary of State is required to send a copy of the petition to the clerk of "each city, village or township to be affected," and "notice directing that at the next general election occurring not less than 40 days thereafter the question of making the incorporation, consolidation or change of boundaries petitioned for shall be submitted to the electors of the district to be affected...." (Emphasis added.) MCL 117.9(1) explains the meaning of the phrase "the district to be affected" under the HRCA: "[t]he district to be affected by every such proposed incorporation, consolidation, or change of boundaries shall be deemed to include the whole of each city, village, or township from which territory is to be taken or to which territory is to be annexed." (Emphasis added.) This broad definition indicates that a single election district is established to determine a change of boundary lines affecting multiple cities, villages, or townships. The Legislature uses general language in describing "the district to be affected," allowing for the phrase to encompass more than just two cities, villages, or townships. Accordingly, because the Legislature refers to a single petition as it relates to "the district to be affected" in MCL 117.11, and the district to be affected is broadly defined to include multiple cities, villages, and townships, I conclude that the unambiguous language of the HRCA allows for a single election to be held to detach territory from a city to multiple townships. I would reverse.
NOTES
[1]  MCL 117.11.
[2]  MCL 117.11.
[3]  MCL 117.11.
[4]  Casco Twp. v. State Boundary Comm., 243 Mich.App. 392, 395-396, 622 N.W.2d 332 (2000).
[5]  Id. at 395, 622 N.W.2d 332.
[6]  Id. at 396, 622 N.W.2d 332; MCL 117.9(4).
[7]  Casco Twp, supra at 396, 622 N.W.2d 332.
[8]  Id.
[9]  Id. at 400-403, 622 N.W.2d 332.
[10]  Eggleston v. Bio-Medical Applications of Detroit, Inc., 468 Mich. 29, 32, 658 N.W.2d 139 (2003).
[11]  Weakland v. Toledo Engineering Co., Inc., 467 Mich. 344, 347, 656 N.W.2d 175 (2003).
[12]  Roberts v. Mecosta Co. Gen. Hosp., 466 Mich. 57, 63, 642 N.W.2d 663 (2002).
[13]  DiBenedetto v. West Shore Hosp., 461 Mich. 394, 402, 605 N.W.2d 300 (2000).
[14]  In re MCI, 460 Mich. 396, 411, 596 N.W.2d 164 (1999).
[15]  Morris & Doherty, PC v. Lockwood, 259 Mich.App. 38, 44, 672 N.W.2d 884 (2003).
[16]  Id.
[17]  Emphasis added.
[18]  See Morris & Doherty, supra at 44, 672 N.W.2d 884.
[19]  Williamston v. Wheatfield Twp., 142 Mich.App. 714, 718, 370 N.W.2d 325 (1985).
[20]  Id. at 718-719, 370 N.W.2d 325.
[21]  Id.
[22]  MCR 7.215(J)(1).
[23]  See, e.g., Renne v. Oxford Twp., 380 Mich. 39, 155 N.W.2d 852 (1968); Walsh v. Hare, 355 Mich. 570, 95 N.W.2d 511 (1959); Cook v. Kent Co. Bd. of Canvassers, 190 Mich. 149, 155 N.W. 1033 (1916).
[24]  Cook, supra at 154, 155 N.W. 1033.
[25]  Id.
[26]  See Morris & Doherty, supra at 44, 672 N.W.2d 884.
[27]  Const 1963, art 1, § 1.
[28]  MCL 117.11.
[29]  In re MCI, supra at 443, 596 N.W.2d 164.
[30]  Id.; Lickfeldt v. Dep't of Corrections, 247 Mich.App. 299, 302, 636 N.W.2d 272 (2001).
[31]  Genesis Ctr., PLC v. Comm'r of Financial & Ins. Services, 246 Mich.App. 531, 540, 633 N.W.2d 834 (2001).
[1]  MCL 117.11 brings the Secretary of State into the petition certification process where the territory to be affected by the proposed boundary change is situated in more than one county.